DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 2, 4, 6, 11, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 August 2021.

Applicant’s election without traverse of Species V, corresponding to Figure 12 of the originally filed disclosure and originally filed Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 in the reply filed on 31 August 2021 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 2005 / 0243079).

As pertaining to Claim 1, Ozaki discloses (see Fig. 1) a sub-pixel circuit, comprising:
at least one electroluminescence device (101); and 
at least one second driving transistor (102) and at least one third driving transistor (104) coupled with the at least one electroluminescence device (101), wherein
an anode of the at least one electroluminescence device (101) is coupled (i.e., via (104, 103) and/or (106)) with an output terminal of each of the at least one second driving transistor (102), 
an input terminal of each of the at least one second driving transistor (102) is coupled (i.e., via (103) and/or (106)) with an output terminal of one of the at least one third driving transistor (104),
an input terminal of each of the at least one third driving transistor (104) is coupled (i.e., via (103)) with a power source (Vi), 
a control terminal of each of the at least one second driving transistor (102) is directly connected to a scan line (Gj), and 
a control terminal of each of the at least one third driving transistor (104) is directly connected to one signal line (Dj; see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 3, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (102) and the at least one third driving transistor (104), respectively;
the control terminal of each of the at least one second driving transistor (102) is coupled with the same scan line (Gj);
the control terminal of each of the at least one third driving transistor (104) is coupled with one signal line (Dj);
the input terminal of each of the at least one second driving transistor (102) is coupled (i.e., via (103) and/or (106)) with an output terminal of a third driving transistor (104) corresponding to each of the at least one second driving transistor (102); and
the output terminal of each of the at least one second driving transistor (102) is coupled (i.e., via (104, 103) and/or (106)) with the at least one electroluminescence device (101; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]). 

As pertaining to Claim 5, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with the output terminal of each of the at least one second driving transistor (102) via a functional module (i.e., a wiring), the input terminal of each of the at least one second driving transistor (102) is coupled with the output terminal of one of the at least one third driving transistor (104) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of each of the at least one third driving transistor (104) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 7, Ozaki discloses (see Fig. 1) that each of the at least one second driving transistor (102) is a second MOS transistor, wherein a drain of the second MOS transistor (see (102)) is coupled (i.e., via (103, 104) and/or (106)) with the anode of the at least one electroluminescence device (101), a source of the second MOS transistor (see (102)) is coupled (i.e., via (103) and/or (106)) with one of the at least one third driving transistor (104), and a gate of the second MOS transistor (see (102)) is coupled with the scan line (Gj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 8, Ozaki discloses (see Fig. 1) that each of the at least one third driving transistor (104) is a third MOS transistor, wherein a source of the third MOS transistor (see (104)) is coupled (i.e., via (103)) with the power source (Vi), a drain of the third MOS transistor (see (104)) is coupled (i.e., via (103) and/or (106)) with the source of the second MOS transistor (see (102)), and a gate of the third MOS transistor (see (104)) is coupled with one signal line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Zhang et al. (hereinafter “Zhang” US 2005 / 0030268).

As pertaining to Claim 9, Ozaki discloses (see Fig. 1) an active electroluminescence display comprising a pixel array, a scan line (Gj), and at least one signal line (Dj, Si), wherein
the pixel array comprises at least one pixel circuit (again, see Fig. 1), and each pixel circuit is located in an intersection area of the scan line (Gj) and the at least one signal line (Dj, Si), wherein each sub-pixel circuit comprises at least one electroluminescence device (101), at least one second driving transistor (102) and at least one third driving transistor (104) coupled with the at least one electroluminescence device (101), wherein an anode of the at least one electroluminescence device (101) is coupled (i.e., via (104, 103) and/or (106)) with an output terminal of each of the at least one second driving transistor (102), an input terminal of each of the at least one second driving transistor (102) is coupled (i.e., via (103) and/or (106)) with an output terminal of one of the at least one third driving transistor (104), an input terminal of each of the at least one third driving transistor (104) is coupled (i.e., via (103)) with a power source (Vi), a control terminal of the second driving transistor (102) is directly connected to the scan line (Gj), and a control terminal of each of the at least one third driving transistor (104) is directly connected to one signal line (Dj);
the scan line (Gj) is configured to provide a scan signal for each second driving transistor (102) and control on/off of each second driving transistor (102) and each third driving transistor (104; see Fig. 4 and note that the scan signal (Gj) controls the on/off driving timing; see Page 5, Para. [0080]), and the at least one signal line (Dj) is configured to provide an image signal (i.e., a voltage associated with the display of an image) for the input terminal of each third driving transistor (104), so that the second driving transistor (102) and the third driving transistor (104) drive the electroluminescence device (101) to display a corresponding image when the second driving transistor (102) and the third driving transistor (104) are turned on (see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

Ozaki does not explicitly disclose that each pixel circuit comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light.  However, this configuration of sub-pixel circuits is well-known in the art.
In fact, in the same field of endeavor, Zhang discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement a full-color electroluminescence display device using a pixel structure (40) that comprises three sub-pixel circuits (42, 44, 46), wherein one of the three sub-pixel circuits (42) comprises an electroluminescence device (428) that can emit red light, another one of the three sub-pixel circuits (44) comprises an electroluminescence device (448) that can emit green light, and the remaining one of the three sub-pixel circuits (46) comprises an electroluminescence device (468) that can emit blue light (see Page 3, Para. [0037]-[0040]).  Zhang discloses a full-color electroluminescence display device with improved intensity and color control that allows for the display of full-color images (see Page 1, Para. [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozaki with the teachings of Zhang such that the pixel circuit of Ozaki comprises three sub-pixel circuits, wherein one of the three sub-pixel circuits comprises an electroluminescence device that can emit red light, another one of the three sub-pixel circuits comprises an electroluminescence device that can emit green light, and the remaining one of the three sub-pixel circuits comprises an electroluminescence device that can emit blue light in order to provide a full-color electroluminescence display device with improved intensity and color control that allows for the display of full-color images.

As pertaining to Claim 10, Ozaki discloses (see Fig. 1):
providing, by the scan line (Gj), a scan signal for each of the at least one second driving transistor (102) and controlling, by the scan line (Gj), the on/off of each of the at least one second driving transistor (102) and each of the at least one third driving transistor (104; again, see Fig. 4 and note that the scan signal (Gj) controls the on/off driving timing; see Page 5, Para. [0080]);
providing, by the at least one signal line (Dj, Si), an image signal (i.e., a voltage associated with the display of an image) for the input terminal of each of the at least one third driving transistor (104), so that each of the at least one second driving transistor (102) and each of the at least one third driving transistor (104) drive the at least one electroluminescence device to display a corresponding image when each of the at least one second driving transistor (102) and each of the at least one third driving transistor (104) are turned on (again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 12, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with a plurality of signal lines (Si) via the at least one second driving transistor (102) and the at least one third driving transistor (104), respectively;
the control terminal of each of the at least one second driving transistor (102) is coupled with the same scan line (Gj);
the control terminal of each of the at least one third driving transistor (104) is coupled with one signal line (Dj);
the input terminal of each of the at least one second driving transistor (102) is coupled (i.e., via (103) and/or (106)) with an output terminal of a third driving transistor (104) corresponding to each of the at least one second driving transistor (102); and
the output terminal of each of the at least one second driving transistor (102) is coupled (i.e., via (103, 104) and/or (106)) with the at least one electroluminescence device (101; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]). 

As pertaining to Claim 14, Ozaki discloses (see Fig. 1) that the anode of the at least one electroluminescence device (101) is coupled with the output terminal of each of the at least one second driving transistor (102) via a functional module (i.e., a wiring), the input terminal of each of the at least one second driving transistor (102) is coupled with the output terminal of one of the at least one third driving transistor (104) via a passive component (i.e., a wiring and/or capacitance (106)), and the input terminal of each of the at least one third driving transistor (104) is coupled with the power source (Vi) via an active component (i.e., a wiring and/or power supply; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).

As pertaining to Claim 16, Ozaki discloses (see Fig. 1) that each of the at least one second driving transistor (102) is a second MOS transistor, wherein a drain of the second MOS transistor (see (102)) is coupled with the anode of the at least one electroluminescence device (101), a source of the second MOS transistor (see (102)) is coupled with one of the at least one third driving transistor (104), and a gate of the second MOS transistor (see (102)) is coupled with the scan line (Gj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).

As pertaining to Claim 17, Ozaki discloses (see Fig. 1) that each of the at least one third driving transistor (104) is a third MOS transistor, wherein a source of the third MOS transistor (see (104)) is coupled with the power source (Vi), a drain of the third MOS transistor (see (104)) is coupled with the source of the second MOS transistor (see (102)), and a gate of the third MOS transistor (see (104)) is coupled with one signal line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056] along with Page 4, Para. [0057]-[0059]).


Response to Arguments

Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ozaki, teach of fairly suggest “a control terminal” of a “second driving transistor” that is “directly connected” to a “scan line” in combination with “a control terminal” of a “third driving transistor” that is “directly connected” to a “signal line” (see Remarks at Page 11 and 12).  The examiner respectfully disagrees.  The examiner respectfully reminds the applicant that the claims must be given their broadest reasonable interpretation in view of the originally filed disclosure without reading structural and/or functions limitations from the disclosure into the claims.  In the currently presented claims, a structural distinction has been established for claimed components that are “coupled” to each other and claim components that are “directly connected” to each other.  While the phrase “directly connected” clearly establishes a one-to-one connection relationship between components in the claims without any intervening components, the word “coupled” more broadly relates to claimed components that share an electrical connection with or without intervening components.  The examiner respectfully maintains that the teachings of Ozaki provide for the claimed at least one second driving transistor (102) and at least one third driving transistor (104), wherein a control terminal of each of the at least one second driving transistor (102) is directly connected to a scan line (Gj), and a control terminal of each of the at least one third driving transistor (104) is directly connected to one signal line (Dj; again, see Page 3, Para. [0045]-[0048], [0052]-[0055]; and Page 4, Para. [0056]).  Therefore, the rejection of Claims 1, 3, 5, 7-10, 12, 14, 16, and 17 is maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622